September 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       VENTURE COTTON COOPERATIVE AND NOBLE AMERICAS
                   CORPORATION, Appellants

NO. 14-13-00808-CV                          V.

                        GEORGE NEUDORF, Appellee
                     ________________________________

       This cause, an appeal from an order denying VENTURE COTTON
COOPERATIVE AND NOBLE AMERICAS CORPORATION’S motion to
confirm the arbitration award, signed August 23, 2013, was heard on the transcript
of the record. We have inspected the record and find the trial court erred in
refusing to confirm the arbitration award. We therefore REVERSE the trial court’s
order denying VENTURE COTTON COOPERATIVE AND NOBLE AMERICAS
CORPORATION’S motion to confirm the arbitration award and RENDER
judgment confirming the arbitration award.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, GEORGE NEUDORF.

      We further order this decision certified below for observance.